DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulliger et al. (U.S. Pub. No. 2010/0292698 A1, hereinafter “Hulliger”). 
Hulliger discloses, regarding claim 1, a bone tie (102, see Fig. 1) for treating the spine (see para. [0008] “system and method for stabilization an fixation of fractured bones and bone fragments” and “spine procedures” and para. [0009] “spinal fixation procedure”), comprising: a proximal end (e.g. end near 128) and a distal end (e.g. end near 124); a head section (e.g. section near 124) comprising a rounded, spherical head (124); and a neck section (see annotated Fig. 1 below) extending proximally from the head section (see annotated Fig. 1 below), and a body section extending proximally from the neck section (see annotated Fig. 1 below), wherein the body section comprises one or more gears (132, see Fig. 1).

    PNG
    media_image1.png
    453
    579
    media_image1.png
    Greyscale

Regarding claim 3, further comprising a fastener section (e.g. section with 130), wherein the fastener section comprises a ratchet (130).
Regarding claim 4, further comprising a body section extending proximally from the neck section (see annotated Fig. 1 above), wherein the body section comprises a groove (see annotated Fig. 1 above).
Regarding claim 5, wherein the head section comprises a flange (see annotated Fig. 1 above, note where 124 protrudes from 126 is considered a flange).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulliger, as applied to claim 1 above, and in view of Alamin et al. (U.S. Pub. No. 2006/0004367 A1, hereinafter “Alamin”). 
Hulliger discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 6, wherein the head section comprises a radiopaque marker.
Alamin discloses a bone tie (see Fig. 2) for treating the spine (see Fig. 2), wherein the bone tie includes a radiopaque marker (see para. [0023]) in order to facilitate visualization of the device (see para. [0023]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the head section in Hulliger to include a radiopaque maker in view of Alamin in order to facilitate visualization of the head section. 


Allowable Subject Matter
Claim(s) 7, 9-22 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a bone tie inserter for placing a bone tie for treating the spine  comprising:  a bone tie comprising: a rounded, spherical head and a body section comprising one or more gears; and as per claim 7, a bone tie advancer and a bone tie retriever, wherein the spherical head of the bone tie is configured to pivot and/or rotate within the retriever portion of the bone tie retriever; a method of treating bone portions comprising: advancing the rounded spherical head of the bone tie, and as per claim 13, a retriever portion comprising a channel to receive the rounded head, wherein the bone tie is configured to pivot and/or rotate as the bone tie retriever is withdrawn and wherein the bone tie comprises a body section comprising one or more gears. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773